        Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_________________________________________
Julia Cavazos,       15001 35th Ave. W, Apt. )
                     12202                   )
                     Lynwood, WA 98087       )
                                             )
Nancy Cisneros,      2220 Broadway, Apt. 2   )
                     Everett, WA 98201       )
                                             )
Debra Cicalo,        435 S. Isabella Rd.     )
                     Mt. Pleasant, MI 48858  )
                                             )
Darrell Coon,        5637 Lawndale Rd.       )
                     Saginaw, MI 48604       )
                                             )
Elizabeth Douglas, 6326 Mount Palomar Ave. )
                     Las Vegas, NV 89139     )
                                             )
Wanda Ellis,         15930 Zuehlke Rd.       )
                     Albion, MI 49224        )
                                             )
Eligah Bear Fisher, 4621 Makwa Dr.           )
                     Hersey, MI 48639        )
                                             ) Civil Action No. 1:20-cv-2942
John Fisher,         4609 Makwa Dr.          )
                     Hersey, MI 48639        ) COMPLAINT FOR
                                             ) DECLARATORY AND
Daniel J. Fowler,    301 Hanchett St.        ) INJUNCTIVE RELIEF
                     St. Charles, MI 48655   )
                                             )
James A. Fowler,     1893 Wood St.           )
                     Saginaw, MI 48602       )
                                             )
Joey D. Fowler,      13725 W. Townline Rd.   )
                     St. Charles, MI 48655   )
                                             )
Rick A. Fowler,      1265 N. Main St.        )
                     Saint Charles, MI 48655 )
                                             )
Roy Fowler,          1113 Chesaning St.      )
                     St. Charles, MI 48655   )
                                             )
Dale L. Fowler, Jr., 526 Hanchett St.        )
                     St. Charles, MI 48655   )
                                             )
        Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 2 of 29




                                              )
Connie Freiburger, 3277 1st One #7            )
                   Mims, FL 32754             )
                                              )
Michelle Garvey,   4125 Old King Rd.          )
                   Saginaw, MI 48601          )
                                              )
Jackie L. Gibbs,   5502 East Morris           )
                   Mt. Morris, MI 48458       )
                                              )
Angela Gomez,      1402 Lamson                )
                   Saginaw, MI 48601,         )
                                              )
Andrea Gonzales,   3189 Mylsylvia Dr.         )
                   Saginaw, MI 48601          )
                                              )
Mary Lou Gonzales, 9815 Holly Dr. #A112       )
                   Everett, WA 98204          )
                                              )
Celeste Hamner,    14278 Elmhurst Dr.         )
                   Sterling Heights, MI 48313 )
                                              )
Linda Haven,       5392 Elm St.               )
                   Standish, MI 48658         )
                                              )
   Estate of                                  )
Dolores Hernandez, 1449 Joseph St.            )
                   Saginaw, MI 48638          )
                                              )
   Estate of                                  )
Dolly Holzhausen,  3831 Easton Rd.            )
                   Owosso, MI 48867           )
                                              )
Esperanza Jaquez,  2735 Tatham                )
                   Saginaw, MI 48601          )
                                              )
Sue Kusowski,      3070 E. Verne Rd.          )
                   Burt, MI 48417             )
                                              )
Don Lown,          1850 Seminole Ln.          )
                   Saginaw, MI 48638          )
                                              )
Kenneth G. Lown,   210 Herlil Circle          )
                   Carenco, LA 70520          )
                                              )
Donette Maney,     3265 Coolidge Hwy.         )
        Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 3 of 29




                   Rochester Hills, MI 48309 )
                                             )
LuAnn H. McNally, 526 Hanchett St.           )
                    St. Charles, MI 48655    )
                                             )
Margaret Moncado, 2815 Douglass St.          )
                    Saginaw, MI 48601        )
                                             )
Alice Moore-Barton, 691 E. Weidman           )
                    Mt. Pleasant, MI 48858   )
                                             )
Gloria Narvais,     3920 Miigwan Ln.         )
                    Mt. Pleasant, MI 48858   )
                                             )
Mickey Nieto,       1908 Glenwood            )
                    Saginaw, MI 48601        )
                                             )
Annette Ott,        6760 Eaton Rapids Rd.    )
                    Albion, MI 49224-9302    )
                                             )
David Otto,         12924 Erie Rd.           )
                    Albion, MI 49224         )
                                             )
  Estate of                                  )
Donulus Otto,       6760 Eaton Rapids Rd.    )
                    Albion, MI 49224         )
                                             )
Patrick Otto,       2406 Intertown Rd.       )
                    Petoskey, MI 49770       )
                                             )
Bernardino Perez,   1827 Woodland Dr.        )
                    Mt. Pleasant, MI 48858   )
                                             )
Feliz Perez,        135 E. Warsau Ave.       )
                    Mt. Pleasant, MI 48858   )
                                             )
   Estate of                                 )
Simon Perez,        6254 Longmeadow Blvd. S. )
                    Saginaw, MI 48603        )
                                             )
Laurence Peters,    5841 W. 12 Rd.           )
                    Mesick, MI 49668         )
                                             )
   Estate of                                 )
Judy M. Potter,     2496 Sue Ann Ln.         )
                    Flint, MI 48507          )
         Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 4 of 29




                                                )
Sally Quiroga,       3840 N. Hartford Dr.       )
                     Saginaw, MI 48603          )
                                                )
Sylvia Quiroga,      2343 N. Bond               )
                     Saginaw, MI 48602          )
                                                )
Faye Roby,           15524 U.S. Highway 23N     )
                     Millersburg, MI 48759      )
                                                )
  Estate of                                     )
Andy Shuler,         19087 W. Brant Rd.         )
                     Brant, MI 48614            )
                                                )
Bryan Shuler,        11946 Baumgartner Rd.      )
                     St. Charles, MI 48655      )
                                                )
Alton Smith,         251 W. Townsend Rd.        )
                     Twining, MI 48766          )
                                                )
Dolores Otto                                    )
(formerly Smith),    6326 Mount Palomar Ave.    )
                     Las Vegas, NV 89139        )
                                                )
  Estate of                                     )
Mary Ann Smith,      251 W. Townsend Rd.        )
                     Twining, MI 48766          )
                                                )
Vicki Steffen,       P.O. Box 116, Houghton     )
                     Lake Heights, MI 48630     )
                                                )
Lisa Swint           1012 W. Belmont Red Trl.   )
(nee Kearney),       San Tan Valley, AZ 85143   )
                                                )
Christine M. Theile, 801 E. Liberty St.         )
                     Chesaning, MI 48616        )
                                                )
Barbara Ellen Vance, 12966 Hawkins Rd.          )
                     Burt, MI 48417             )
                                                )
Barry Allen Vance,   4953 Midnight Ln.          )
                     Sarasota, FL 34235         )
                                                )
Bill L. Vance,       380 N. Fenmore Rd.         )
                     Merrill, MI 48637          )
                                                )
         Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 5 of 29




Brian Scott Vance,   12966 Hawkins Rd.            )
                     Burt, MI 48417               )
                                                  )
Carol Wheaton,          150 W. North St., Apt. 3P )
                        St. Charles, MI 48655     )
                                                  )
Frank J. Wheaton,       1717 Castle Rd.           )
                        North Branch, MI 48461    )
                                                  )
   Estate of                                      )
Jack G. Wheaton,        3070 E. Verne Rd.         )
                        Burt, MI 48417            )
                                                  )
James J. Wheaton,       10110 Frost               )
                        Freeland, MI 48623        )
                                                  )
James W. Wheaton, 7751 Loud Dr.                   )
                        Oscoda, MI 48750          )
                                                  )
John Wheaton,           11069 Bell Rd.            )
                        Burt, MI 48417,           )
                                                  )
                                    Plaintiffs,   )
                                                  )
                  v.                              )
                                                  )
DAVID BERNHARDT, in his official capacity as )
Secretary of the Interior,                        )
                                                  )
TARA SWEENEY, in her official capacity            )
as Assistant Secretary for Indian                 )
Affairs of the Department of the Interior,        )
                                                  )
and                                               )
                                                  )
DARRYL LACOUNTE, in his official capacity as )
Director of the Bureau of Indian Affairs,         )
                                                  )
                                    Defendants.   )
__________________________________________)
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 6 of 29




                                     INTRODUCTION

        1.   This action under the Administrative Procedure Act, 5 U.S.C. § 551 et seq.,

challenges the failure of the Secretary of the Interior (the “Secretary”) and other senior officials

of the U.S. Department of the Interior (the “DOI”) to enforce The Saginaw Chippewa Indian

Tribe of Michigan Distribution of Judgment Funds Act, Pub. L. No. 99-346, 100 Stat. 674

(1986) (the “Judgment Funds Act” or the “JFA”). Plaintiffs seek to compel the Secretary to

exercise his mandatory authority under the JFA to require the Saginaw Chippewa Indian Tribe

of Michigan (the “Tribe”) to restore plaintiffs to their status as enrolled members and to restore

the benefits to which plaintiffs are entitled under the JFA but which have been unlawfully

withheld by the Tribe.

        2.   Plaintiffs are descendants of the Swan Creek, Black River, and Saginaw Bands of

Chippewa Indians (the “Bands”) and members of the Tribe, who have been unlawfully stripped

of their Tribal membership (i.e., “disenrolled”) by the Tribe in violation of the JFA.

        3.   In 1986, the JFA provided for the distribution of funds (the “JFA funds”) awarded

by the United States to the descendants of the Bands, in compensation for lands ceded under

treaties between the United States and the Bands in the early 1800s. Departing from the prior

practice of distributing judgment funds on a per capita basis, the JFA provided for the

distribution of all JFA funds into an Investment Fund managed by the Tribe (the “Investment

Fund”).

        4.   As a condition precedent for the transfer of the JFA funds to the Tribe, the JFA

required that the Tribe amend its original 1937 Constitution to permit the enrollment into the

Tribe of individuals who were descendants of the Bands, but whose families had been

wrongfully excluded from the Tribe under a constitutional provision imposed by the United




                                               1
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 7 of 29




States government which made residency on the Tribe’s reservation a requirement for

membership.

         5.   The Tribe ratified the required constitutional amendments in November 1986, and

then began to enroll additional members, including plaintiffs.

         6.   To ensure that the benefits of the JFA funds would be shared equitably among all

members of the Tribe, the JFA prohibited any discrimination in the use of the Investment Fund

against members enrolled under the amended Constitution (the “nondiscrimination mandate”),

and required the Secretary to take all “necessary and appropriate” action to enforce the JFA’s

terms.

         7.   After receiving the JFA funds and complying with the JFA’s terms for nearly a

decade, in 1996 the Tribal Council began a campaign to expel hundreds of Tribe members who

had either enrolled under the amended Constitution or were the children of enrollees. Between

2016 and 2017, each of the plaintiffs was disenrolled from the Tribe, in violation of the JFA.

         8.   Disenrollment deprived plaintiffs of the many benefits of Tribal membership,

including health insurance, Tribal health care services and providers, educational subsidies,

and per capita cash payments. Most of all, it robbed them of their Tribal heritage and identity,

displacing them from their community and inflicting severe emotional distress.

         9.   Plaintiffs petitioned the Secretary to enforce the JFA’s nondiscrimination

mandate. The Secretary’s designee denied the petition on the ground that the JFA does not give

the Secretary authority to intervene in matters of Tribal membership. See Disenrollments by

Saginaw Chippewa Tribe of Michigan, Interior Dec. slip op. (IBIA Jan. 30, 2020) (“January

30 Decision”).

         10. The Secretary’s decision nullifies the JFA’s nondiscrimination mandate and is at




                                             2
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 8 of 29




odds with Congress’s goal in the JFA: to ensure that all of the Tribe’s members, including

those newly enrolled, share equally in both the JFA funds and any benefits from the use thereof.

        11. For these reasons, the Court should find that the Secretary has “unlawfully

withheld or unreasonably delayed” agency action and that the January 30 Decision is

“arbitrary, capricious, an abuse of discretion” and “otherwise not in accordance with law.” 5

U.S.C. § 706(2)(A). The Court should “hold unlawful and set aside” the Secretary’s ruling, id.

§ 706(2), and enter declaratory and injunctive relief compelling defendants to enforce the JFA

by directing the Tribe to reinstate plaintiffs as Tribe members and restore all benefits of Tribal

membership that have been withheld since their expulsion from the Tribe, with accumulated

interest.

                                     JURISDICTION

        12. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

                                         PARTIES

        13. Plaintiffs Julia Cavazos, Nancy Cisneros, Debra Cicalo, Darrell Coon, Elizabeth

Douglas, Wanda Ellis, Eligah Bear Fisher, John Fisher, Daniel J. Fowler, James A. Fowler,

Joey D. Fowler, Rick A. Fowler, Roy Fowler, Dale L. Fowler, Jr., Connie Freiburger, Michelle

Garvey, Jackie L. Gibbs, Angela Gomez, Andrea Gonzales, Mary Lou Gonzales, Celeste

Hamner, Linda Haven, the Estate of Dolores Hernandez, the Estate of Dolly Holzhausen,

Esperanza Jaquez, Sue Kusowski, Don Lown, Kenneth G. Lown, Donette Maney, LuAnn H.

McNally, Margaret Moncado, Alice Moore-Barton, Gloria Narvais, Mickey Nieto, Annette

Ott, David Otto, the Estate of Donulus Otto, Patrick Otto, Bernardino Perez, Feliz Perez, the

Estate of Simon Perez, Laurence Peters, the Estate of Judy M. Potter, Sally Quiroga, Sylvia

Quiroga, Faye Roby, the Estate of Andy Shuler, Bryan Shuler, Alton Smith, Dolores Otto




                                              3
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 9 of 29




(formerly Smith), the Estate of Mary Ann Smith, Vicki Steffen, Lisa Swint, Christine M.

Theile, Barbara Ellen Vance, Barry Allen Vance, Bill L. Vance, Brian Scott Vance, Carol

Wheaton, Frank J. Wheaton, the Estate of Jack G. Wheaton, James J. Wheaton, James W.

Wheaton, John Wheaton, are members of the Tribe, enrolled pursuant to the JFA and Article

III of the Constitution of the Saginaw Chippewa Indian Tribe of Michigan, as amended in 1986

(the “1986 Constitution”), but who have been disenrolled by the Tribe in violation of Sections

3, 4, and 9 of the JFA.

        14. Plaintiffs have suffered and continue to suffer serious psychological, economic,

and physical harms due to their expulsion from the Tribe.

        15. Defendant David Bernhardt, Secretary of the DOI, is charged with the

responsibility of enforcing the requirements of the JFA. Defendant Bernhardt is sued in his

official capacity.

        16. Defendant Tara Sweeney, Assistant Secretary of Indian Affairs of the DOI, is

responsible for assisting Secretary Bernhardt in enforcing the requirements of the JFA.

Defendant Sweeney is sued in her official capacity.

        17. Defendant Darryl LaCounte, Director of the Bureau of Indian Affairs (the “BIA”),

is responsible for carrying out the federal duty to protect and improve the trust assets of

American Indians, Alaska Natives, and Indian tribes, including the trust assets that are at stake

in this case. Defendant LaCounte is sued in his official capacity.

                     HISTORICAL AND FACTUAL BACKGROUND

             Creation of the Saginaw Chippewa Indian Tribe of Michigan

        18. In a series of four treaties between 1805 and 1819, the Swan Creek, Black River,

and Saginaw Bands of Chippewa Indians treated jointly with, and ceded lands to, the United




                                             4
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 10 of 29




States, for a fraction of the lands’ value.

        19. Beginning in 1855, the United States conducted relations with the three Bands as

a single Tribe. Two treaties in 1855 and 1864 between the United States and the Tribe created

the 82,000-acre Isabella Reservation (the “Reservation”).

        20. By 1891, all of the available land in the Reservation was eventually allotted to

members of the Tribe, pursuant to the federal government’s contemporaneous policy toward

Native Americans. These allotments were recorded on a series of allotment rolls between 1871

and 1891.

        21. The rolls from 1871 and 1872 contain the names of older generations of members

who received their allotments at the beginning of the process. The rolls from 1883, 1885, and

1891 contain the names of tribal members who became twenty-one years old after the original

round of allotments.

        22. The 1871 and 1872 rolls record over eighty-five percent of the Tribe’s documented

ancestors. The 1883, 1885 and 1891 rolls record less than fifteen percent.

        23. Fraud and mismanagement plagued the Tribe’s disastrous allotment process.

        24. Because of this fraud and mismanagement, few of the Tribe’s members ever took

possession of the land allotted to them and, as a result, most Tribe members returned to their

traditional villages and scattered across 250 miles of Lower Michigan. For example, by the

1930s, only about 1,600 acres of the 82,000 acre Reservation remained in trust and in Indian

hands, and only one-third to one-half of the Tribe had ever lived on the Reservation.

        25. From 1855 to 1937, the Tribe was the sole successor in interest to the Bands,

because its membership included all descendants of those Bands, regardless of whether those

descendants lived on the Reservation.




                                              5
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 11 of 29




                                   The 1937 Constitution

          26. In 1934, Congress passed the Indian Reorganization Act, 25 U.S.C. § 5101 et seq.

(“IRA”), which required the Tribe to adopt bylaws and a constitution to benefit from numerous

federal protections. Under the IRA, the Tribe’s draft constitution had to be approved by the

Commission of Indian Affairs, the forerunner of the Bureau of Indian Affairs.

          27. The Tribe’s initial draft constitution included as Tribe members all descendants of

the Bands, regardless of where the descendants were located, because Tribe members remained

united by heritage, even though government malfeasance forced them to scatter across the

region.

          28. Unfortunately, much like the allotment process, incompetence and negligence by

the federal government plagued the Tribe’s efforts to create a constitution pursuant to the IRA.

          29. An agent of the Commissioner of Indian Affairs forced the Tribe to include a

constitutional provision requiring Tribe members to reside on the Reservation (the “residency

requirement”).

          30. The agent also required the Tribe to use only the 1883, 1885, and 1891 land

allotment rolls as the Tribe’s constitutional base rolls for future Tribe membership

determinations, which automatically excluded 85% of the Tribe’s ancestors.

          31. The Tribe incorporated the government-mandated changes and ratified the revised

Constitution in 1937 (the “1937 Constitution”). As a result of the government-imposed

residency requirement, all members living off-reservation—the majority of members—were

severed from the Tribe.

Award of Funds to the Descendants of the Bands for Lands Taken by the United States

          32. In 1946, Congress established the Indian Claims Commission (the “ICC”) to




                                               6
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 12 of 29




decide cases involving Indians’ claims against the federal government. In the 1970s, the Tribe

won several judgments before the ICC and the United States Court of Claims as compensation

for lands that the United States took from the Saginaw, Swan Creek, and Black River Bands

in the 1800s.

          33. The judgments were allocated in four “Dockets”: Dockets 13-E, 57, and 59 before

the ICC, and Docket 13-F before the United States Court of Claims. Docket 13-E dealt with

lands ceded by the Treaty of July 4, 1805. Docket 13-F dealt with lands ceded by the Treaty

of September 29, 1817. Docket 57 dealt with lands ceded by the Treaty of September 24, 1819.

Docket 59 dealt with lands ceded by the Treaty of November 17, 1807.

          34. Before any judgment funds could be disbursed, Congress and the Secretary were

required by statute, the Indian Judgment Fund Distribution Act, Pub. L. No. 93-134, 87 Stat.

466 (1973), to approve the plans for their distribution.

                                       The 1976 Report

          35. The first plan was drafted for judgment funds from Docket 57, totaling

$16,786,642.09. Prior to finalizing the plan, the BIA conducted research into the Tribe’s

history and in 1976 prepared a report (the “1976 Report”) to ensure the judgments funds would

be distributed to the proper recipients. The 1976 Report concluded that a substantial number—

approximately eighty percent—of the Bands’ descendants, although not qualified for

membership in the Tribe under the 1937 Constitution, were legally entitled to participate in the

judgment funds for Docket 57 because they could trace their Indian ancestry to one of the three

Bands—the Saginaw, Swan Creek, and Black River Bands—who had been parties to the 1819

Treaty.

          36. Based on the 1976 Report, the Secretary recognized that it would be improper to




                                             7
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 13 of 29




award the entirety of the Docket 57 judgment funds to the Tribe (which, following the

ratification of the 1937 Constitution, was no longer the sole successor in interest to the Bands).

Instead, the plan approved and implemented by the Secretary included a distribution of

$13,168,617.12 of the Docket 57 judgment funds, or about seventy-nine percent of the total,

to 3,243 of the Bands’ descendants who had been excluded from Tribal membership under the

1937 Constitution. The remaining $3,618,024.97 of the Docket 57 judgment funds,

approximately 21% of the total, was distributed to the Tribe and its enrolled members.

                                     The 1983 Report

       37. In 1983, the BIA prepared an additional report (the “1983 Report”) to ensure the

remaining Dockets would be distributed to the proper individuals. Similar to the 1976 Report,

the 1983 Report concluded that the Tribe’s membership did not include most descendants

eligible to receive the judgment funds from Dockets 13-E, 13-F, and 59. Because the Tribe had

excluded these individuals, the BIA proposed to Congress the same per capita distribution

formula to allocate the remaining judgment funds.

       38. All plaintiffs have a lineal ancestor listed on the 1871 or 1872 allotment rolls. All

plaintiffs or their parents would have received distributions of the remaining judgment funds

under the BIA’s proposed distribution plan.

                            The Judgment Funds Act of 1986

       39. The Tribe opposed the BIA’s per capita distribution plan for the remaining

judgment funds as described in the 1983 Report. In lieu of a per capita distribution, the Tribe

urged Congress to pass legislation so that the Tribe would directly receive and control all the

judgment funds for use in community and economic development.

       40. The BIA and most of the Band’s descendants opposed the Tribe’s proposal,




                                              8
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 14 of 29




because payment of the judgment funds directly to the Tribe would unfairly exclude

approximately eighty percent of the rightful beneficiaries.

       41. To resolve the disagreement between the BIA and the Tribe, Congress enacted the

Judgment Funds Act of 1986. The JFA permitted the DOI to distribute the remaining judgment

funds (the JFA funds) to the Tribe. The JFA made explicit that, as a condition precedent to

receiving the JFA funds, the Tribe would be required to amend its 1937 Constitution to allow

for enrollment of descendants of the Bands who were improperly excluded from membership

under the 1937 Constitution.

       42. Section 4(a) of the JFA specified the content of the required amendments: namely,

to eliminate the residency requirement for membership and hold an eighteen-month open-

enrollment period, during which all individuals of at least one-quarter degree Indian blood who

could trace their ancestry to the Bands could apply to become members of the Tribe.

       43. Congress structured the JFA to ensure that the JFA funds would benefit all

members of the Tribe, including any descendants of the Bands who became members during

the open-enrollment period:

       a. Congress established procedures to ensure that the enrollment of new members was

           successfully completed before the transfer of the JFA funds. Section 3(a) of the JFA

           establishes an Investment Fund, to be administered by the Tribe in accordance with

           the terms of the JFA. Section 3(b)(3) states that income from the JFA funds could

           not be distributed until eighteen months after the date that the amendments to the

           Tribe’s 1937 Constitution were adopted and ratified. By delaying distribution of

           income from the JFA funds, Congress intended to ensure that qualified descendants




                                             9
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 15 of 29




           of the Bands who wanted to rejoin the Tribe could become members and thereby

           share in the benefit of the JFA funds.

       b. Congress limited the Tribe’s ability to amend its constitution to undo the 1986

           amendments. Section 4(b) prohibited the Tribe from adopting additional

           amendments to the 1986 Constitution within eighteen months of the adoption of the

           amendments required by the JFA. It also reiterated that, even after the expiration of

           those eighteen months, the Tribe could not further amend its constitution without

           prior approval by the Secretary.

       c. Congress included a nondiscrimination mandate in the JFA. Section 9 prohibits the

           Tribe from discriminating in the “distribution or expenditure of the income of the

           Investment Fund” against two distinct groups: (1) individuals who became

           members after the date of the amendments required by Section 4(a); and (2)

           members of the Tribe who reside outside the Reservation.

       d. Finally, Congress conferred enforcement authority to the Secretary. The first

           sentence of Section 5(b)(2) places a mandatory duty on the Secretary to take all

           action “necessary and appropriate to enforce the requirements of this Act,”

           including the nondiscrimination mandate. The second sentence of Section 5(b)(2)

           goes further, requiring the Secretary—after notice and a hearing, and allowing the

           Tribal Council an opportunity to correct any deficiencies—to assume

           administration of the Investment Fund if the Secretary determines the Tribe has

           materially failed to administer the Investment Fund in accordance with the JFA.

       44. On November 4, 1986, the Tribe amended its 1937 Constitution to allow all

descendants of the Saginaw, Swan Creek, and Black River Bands of at least one-quarter degree




                                              10
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 16 of 29




Indian blood to apply for membership in the Tribe during an eighteen-month open-enrollment

period.

          45. By adopting the amendments and accepting the JFA funds, the Tribe obligated

itself to abide by the JFA, including the nondiscrimination mandate.

          46. The Tribe understood the JFA to require enrollment of all Band descendants who

met the one-quarter degree Indian blood criteria and applied for membership within the

eighteen-month open-enrollment period, as reflected in the Tribe’s testimony before Congress

in the 1980s.

          47. The eighteen-month open-enrollment period began on November 5, 1986, and

ended on May 4, 1988. The Tribe received over three thousand applications during the open-

enrollment period. Approximately eight hundred of these applicants became enrolled members

of the Tribe.

          48. During the open-enrollment period, the Tribe interpreted the amended

membership clause to permit the enrollment of all descendants of the Bands, regardless

whether they traced to an individual listed on one of the constitutional base rolls lineally or

collaterally.

          49. All plaintiffs are among the approximately eight hundred Band descendants who

properly applied for membership and became members of the Tribe during the open-

enrollment period, or their later-born children. All plaintiffs demonstrated that they qualified

for membership under the 1986 Constitution’s criteria.

          50. On information and belief, the JFA funds were transferred to the Tribe pursuant to

Section 5(a) of the JFA in 1987 and used to establish the Investment Fund.

          51. The Tribe remains legally obligated by the JFA and the 1986 Constitution to




                                              11
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 17 of 29




administer the Investment Fund in a manner that does not discriminate against Tribe members

enrolled during the open-enrollment period. The Secretary remains obligated to enforce the

nondiscrimination mandate and, when necessary, to administer the Investment Fund if the

Tribe materially fails to administer it in accordance with the JFA.

                 1987-1996: Integration of Newly Enrolled Members

       52. On February 2, 1987, shortly after the Tribe ratified the 1986 amendments, the

Tribal Council established Tribal enrollment procedures via the Enrollment Ordinance of the

Saginaw Chippewa Indian Tribe of Michigan (“Ordinance 14”). Ordinance 14 contained

nothing that would bring plaintiffs’ enrollment into question, permitting disenrollment only

when a member maintained contemporaneous membership in another tribe.

       53. For nearly ten years after the enrollment of plaintiffs, the Tribe took no action to

question or challenge the legitimacy of plaintiffs’ membership. During this time, many of the

plaintiffs became integrated into the social and cultural life of the Tribe. Like other Tribe

members, they attended Tribal events, voted in Tribal elections, and came to depend on the

services provided by the Tribe.

                     1996-2000: The First Wave of Disenrollment

       54. In 1996, the Tribal Council amended Ordinance 14 to authorize the disenrollment

of members on the basis of “erroneous enrollment.” The Tribe then initiated disenrollment

proceedings against many members who had been enrolled during the JFA open-enrollment

period—including many plaintiffs. These proceedings began an effort to disenroll plaintiffs

that spanned nearly two decades.

       55. The Tribe argued that a subset of the members who had been enrolled ten years

earlier were erroneously enrolled because their ancestry could not be traced lineally to an




                                            12
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 18 of 29




individual who appeared on one of the allotment rolls listed in art. III, § 1(a) of the 1986

Constitution.

       56. The effort to expel members was unsuccessful because the members targeted for

expulsion were, in fact, descendants of the historic Saginaw, Swan Creek, and Black River

Bands and of at least one-quarter degree Indian blood, and thus satisfied the enrollment criteria

spelled out in the membership clause of the 1986 Constitution.

                    2000-2011: The Second Wave of Disenrollments

       57. In 2000, the Tribal Council again amended Ordinance 14, this time purporting to

change not only the grounds for disenrollment, but the constitutional requirements for

enrollment itself. Ordinance 14, as amended, limited enrollment only to lineal descendants of

individuals listed on the constitutional base rolls.

       58. Until the 2000 amendment to Ordinance 14, efforts to expel Tribe members were

rare and nearly always unsuccessful. The 2000 amendment opened the door to wholesale

expulsion of Tribe members who, like plaintiffs, indisputably met the membership criteria

reflected in the 1986 Constitution and contemplated by the JFA.

       59. In 2003, the Tribal Council created the Office of Administrative Hearings

(“OAH”). The OAH was authorized to rehear cases in which enrollment decisions had been

previously made.

       60. Following the amendment to Ordinance 14 and the establishment of the OAH,

hundreds of the Tribe members enrolled during the JFA open-enrollment period had their final

enrollment decisions re-opened, and disenrollment proceedings were again brought against

those members. Many plaintiffs were among those targeted.

       61. The Tribe ultimately halted the early-2000s disenrollment proceedings against




                                              13
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 19 of 29




plaintiffs and reaffirmed their membership in March 2009. After a decision by the Tribal

Appellate Court determining that the Tribe had only a “very, very limited implied power” to

disenroll a Tribe member based on fraud or mistake, the Tribal Council directed the legal

department to dismiss “with prejudice” the then-pending disenrollment cases (the “2009

Directive”), including cases against many plaintiffs.

       62. The Tribal Council confirmed that the 1986 Constitution required the enrollment

of collateral descendants of the constitutional base rolls, and that the members targeted for

disenrollment in these proceedings traced collaterally to the 1883, 1885, and 1891

constitutional base rolls and were therefore entitled to membership.

                           2011-Present: Mass Disenrollment

       63. In 2011, the Tribal Council once again amended Ordinance 14. The 2011

amendment granted the Tribal Certifier the authority to seek judicial review of all prior

determinations by the OAH Hearing Officer finding that a member met the Tribe’s

membership standards.

       64. This 2011 amendment paved the way for the reopening of decisions which had not

yet been dismissed “with prejudice” under the 2009 Directive, and Tribe members who could

only trace their heritage collaterally to a constitutional base roll were again targeted for

disenrollment.

       65. The Tribe’s next step in ratcheting up expulsions was a 2013 decision by the

Tribe’s Appellate Court, which found that, although it was the practice during the open-

enrollment period to enroll members who traced their ancestry collaterally to a constitutional

base roll, (1) the practice of enrolling “collateral” descendants was neither “law nor policy,”

but a “mistake . . . in clear violation of law, then and now,” and (2) that the Tribal officials




                                            14
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 20 of 29




who permitted enrollment based on collateral tracing had been guilty of “gross negligence”

because they “should have known the impermissibility of reading collateral descendancy” into

the membership clause of the 1986 Constitution. Kequom v. Atwell/Masterson, No. 12-CA-

1051, at 7 (SCIT Ct. App. Sept. 5, 2013) (emphases in original).

       66. In a series of proceedings before OAH between 2011 and April 2015, the Tribe

began to disenroll members who could only trace their heritage collaterally to a constitutional

base roll, including those enrolled pursuant to the JFA. The Tribal courts did not acknowledge

the obligations imposed on the Tribe by the JFA or the 1986 Constitution.

       67. Building off of its success in disenrolling members, in 2014 the Tribal Council yet

again amended Ordinance 14. The 2014 amendment established a procedure to reopen

disenrollment cases previously dismissed “with prejudice,” including many of plaintiffs’ cases.

       68. Plaintiffs challenged the Tribe’s authority to reopen final judgments, but were

unsuccessful. As a result, plaintiffs were subject to disenrollment proceedings notwithstanding

the contrary requirements of the JFA and the 1986 Constitution, and the previous entry of a

final judgment holding that they are, in fact, members of the Tribe.

       69. Plaintiffs were disenrolled in proceedings held in 2016 and 2017.

       70. Some plaintiffs had successfully fought disenrollment for decades before finally

being disenrolled from the Tribe.

       71. The disenrollment proceedings were conducted in violation of the membership

provisions in the Tribe’s 1986 Constitution and the JFA.

       72. The Secretary possesses the authority to remedy these unlawful disenrollment

proceedings and to restore plaintiffs’ membership in the Tribe.




                                            15
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 21 of 29




                                 Effects of Disenrollment

       73. Expulsion from the Tribe stripped plaintiffs of their Tribal membership, health

insurance, vital Tribal health care services and providers, per capita payments, educational

subsidies, and their Tribal heritage, all of which were previously afforded to them as members

of the Tribe.

       74. Plaintiff Annette Ott describes her disenrolled and now-deceased father as “a full

blood Indian with no tribe.” She recounts that her father learned that he had been disenrolled

when he went to the Tribal clinic—where he had received medical care for years—only to be

told that the clinic could not treat him because he was no longer a member of the Tribe.

       75. When her disenrollment case was dismissed “with prejudice,” plaintiff Dolly

Holzhausen believed that the Tribe “couldn’t touch us again.” She describes how the loss of

medical coverage due to disenrollment in 2016 has made it hard to pay for her prescriptions,

and how the loss of her per capita payments has made it difficult to pay the bills: “I don’t know

how much longer we can survive.” She continues: “Disenrollment meant the loss of my whole

nationality and my whole family. If I reach out to people I used to be close with, many of them

won’t talk to me anymore. . . . I have become very depressed as a result, and I’ve seen a doctor

for depression.”

                               PROCEDURAL HISTORY

                2016 Petition Submission to the Department of the Interior

       76. On October 19, 2016, plaintiffs submitted a “Request for Assistance Pursuant to

the Saginaw Chippewa Indian Tribe of Michigan Distribution of Judgment Funds Act, Pub. L.

No. 99-346” (“Petition”) to the DOI.

       77. The Petition asked the Secretary of the Interior to enforce the JFA by compelling




                                             16
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 22 of 29




the Tribe to (1) re-enroll plaintiffs and others who had been unlawfully expelled from the Tribe

and (2) cease and desist from its unlawful practice of disenrolling Tribe members who qualify

for membership under the JFA and the Tribe’s 1986 Constitution.

       78. The Petition made clear that by allowing improper disenrollment to continue, the

DOI was failing to carry out its mandatory duty under the JFA. In additional communications

with the DOI after to the Petition was submitted, plaintiffs repeatedly urged the DOI to take

action. Yet, despite plaintiffs’ requests, the DOI did not respond to the Petition.

                             Prior District Court Proceeding

       79. To compel the DOI to act on plaintiffs’ Petition, on April 16, 2018, plaintiffs filed

a Complaint in this Court requesting that the Court enter an order directing defendants to

respond to plaintiffs’ Petition and to enforce the JFA by halting the unlawful disenrollments

and restoring plaintiffs’ Tribal membership.

       80. In a Memorandum Opinion dated January 7, 2019, the Court dismissed the

Complaint without prejudice on the ground that plaintiffs failed to exhaust their administrative

remedies. Cavazos v. Zinke, No. 18-891 (CKK), 2019 WL 121210 (D.D.C. Jan. 7, 2019).

                         The Bureau of Indian Affairs’ Decision

       81. Adhering to this Court’s decision, on February 5, 2019, plaintiffs submitted a

renewed request for action to the Deputy Director of the BIA pursuant to 25 C.F.R. § 2.8(a).

The request asked the Deputy Director to respond to the Petition and to compel the Tribe to

stop unlawfully disenrolling members and to re-enroll plaintiffs.

       82. As required by Section 2.8, the request “[s]tate[d] that, unless the [BIA] either

takes action on the merits of the written request within 10 days of receipt of such request by

the [BIA], or establishes a date by which action will be taken, an appeal shall be filed . . . .”




                                             17
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 23 of 29




The BIA failed to take any action within the 10-day deadline set forth in Section 2.8. 25 C.F.R.

§ 2.8(b).

        83. Accordingly, on March 4, 2019, plaintiffs filed a Notice of Appeal to the “next

official in the process” pursuant to 25 C.F.R. §§ 2.8(b), 2.9. And, on April 2, 2019, plaintiffs

filed a Statement of Reasons pursuant to 25 C.F.R. § 2.10.

        84. On April 10, 2019, the DOI’s Assistant Secretary for Indian Affairs (“AS-IA”)

issued a Scheduling Order requesting briefing from the parties on the matter. The Scheduling

Order set forth deadlines by which certain information needed to be submitted to the AS-IA.

        85. In response, plaintiffs timely filed Supplemental Documentation on April 26,

2019. The documentation included the signed declarations of four disenrolled Tribe members,

highlighting the severe and ongoing harm suffered by each disenrolled member.

        86. Plaintiffs timely filed an Opening Brief on June 12, 2019, and a Response Brief

on July 2, 2019.

        87. Nine months later, on January 30, 2020, the DOI issued a decision authored by the

AS-IA denying plaintiffs’ Petition and refusing to take action. The DOI concluded, in relevant

part, that “the [JFA] does not confer on the Secretary authority over Tribal membership and

enrollment.” January 30 Decision at 2. This finding is at odds with the JFA.

        88. The Secretary’s failure to comply with the mandatory duty to enforce the JFA

constitutes an “unlawfully withheld” action pursuant to the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(1), and the Court should (a) declare that the Secretary unlawfully

failed to enforce the JFA and (b) enjoin defendants to require the Tribe to re-enroll plaintiffs

and restore all of the benefits to which plaintiffs are entitled.

        89. In the alternative, the Court should declare that the DOI’s January 30 Decision is




                                               18
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 24 of 29




“arbitrary, capricious, an abuse of discretion, [and] otherwise not in accordance with law,” 5

U.S.C. § 706(2)(A), because it is at odds with the JFA’s purpose of protecting all of the Tribe’s

descendants who meet the requirements set out in the Tribe’s 1986 Constitution and with the

Secretary’s obligations to enforce the JFA’s mandates. The Court should also enjoin

defendants to require the Tribe to re-enroll plaintiffs and restore all of the benefits to which

plaintiffs are entitled.

                   FIRST CLAIM FOR RELIEF
  VIOLATION OF DEFENDANTS’ MANDATORY DUTY TO ENFORCE THE
                    JUDGMENT FUNDS ACT

        90. The allegations contained in paragraphs 1 through 89, above, are repeated and

incorporated as though fully set forth herein.

        91. Congress enacted the JFA to settle—once and for all—any outstanding issues

regarding membership in the Tribe. Under Section 5(a), Congress allowed the JFA funds to be

distributed directly to the Tribe, but only on the condition that the Tribe meet certain

requirements set forth in Section 4(a). Among the Section 4(a) mandates is that the Tribe allow

for open enrollment for all Band descendants of at least one-quarter degree Indian blood,

regardless of whether they descend lineally or collaterally from an allotment roll listed in art.

III, § 1(a) of the 1986 Constitution.

        92. The Tribe’s enrollment of all applicants who were descendants of the Bands and

of at least one-quarter degree Indian blood was a condition precedent to funds being released

to the Tribe.

        93. Section 9 of the JFA, the Act’s nondiscrimination mandate, provides that “[a]ny

distribution or expenditure of the income of the Investment Fund [created to disburse the assets

of the JFA funds] . . . shall not discriminate against [] individuals who become members of the




                                             19
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 25 of 29




tribe after the date on which the amendments to the constitution of the tribe referred to in

section 4(a) are adopted and ratified . . . .”

        94. All plaintiffs became “members of the tribe after the date on which the

amendments to the constitution of the tribe referred to in section 4(a) [we]re adopted and

ratified,” and thus they are the intended beneficiaries of the nondiscrimination mandate.

        95. Section 3 of the JFA requires the Tribal Council to “administer the Investment

Fund in accordance with the provisions of this Act,” including Sections 4 and 9 of the JFA.

        96. To ensure that the Tribe complied with the JFA’s requirements, Congress charged

the Secretary with authority to enforce the JFA. Section 5(b)(2) of the JFA directs the Secretary

to take action that is “necessary and appropriate to enforce the requirements of the [JFA].”

Section 5(b)(2) also directs the Secretary to assume administration of the Investment Fund if,

after notice and a hearing, “it is determined that the Tribal Council has materially failed to

administer the Investment Fund in accordance with the requirements of the [JFA].”

        97. By expelling Tribal members who meet the membership criteria set forth in the

JFA and the Tribe’s 1986 Constitution, “the Tribal Council has materially failed to administer

the Investment Fund in accordance” with the JFA, and the JFA therefore requires defendants

to enforce the JFA’s nondiscrimination mandate.

        98. The Tribe initially complied with the JFA’s mandates under Sections 4(a) and 9.

Plaintiffs are among the approximately eight hundred Band descendants who properly applied

for and received membership in the Tribe during the open-enrollment period established by the

1986 Constitutional amendments and referred to in Sections 4(a) and 9(a)(1) of the JFA.

        99. The Tribe’s unlawful and discriminatory disenrollment of plaintiffs is a clear-cut

violation of Sections 3, 4, and 9 of the JFA.




                                                 20
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 26 of 29




        100. By failing to take action in the face of violations by the Tribe, defendants have

 unlawfully withheld agency action required under the JFA. In light of the Tribe’s violations,

 defendants have a mandatory duty to act pursuant to Section 5(b)(2) of the JFA. The DOI’s

 conclusion that the Secretary “lack[s] legal authority to intervene and grant the [plaintiffs’]

 requested relief,” January 30 Decision at 13, contradicts the JFA’s explicit provisions.

        101. Defendants’ failure to carry out their mandatory duties under the JFA has caused

 and will continue to cause substantial harm to plaintiffs.

        102. The APA, 5 U.S.C. § 706(1), provides that a “reviewing court shall — (1) compel

 agency action unlawfully withheld or unreasonably delayed.”

        103. The January 30 Decision constitutes final agency action reviewable by this Court.

        104. This Court should enter declaratory and injunctive relief compelling defendants to

 enforce the nondiscrimination mandate of the JFA by directing the Tribe to reinstate plaintiffs

 as Tribe members and to restore plaintiffs to the status quo ante, including all benefits of Tribal

 membership that have been withheld from them since their expulsion from the Tribe and

 accumulated interest.

                    SECOND CLAIM FOR RELIEF
 THE SECRETARY’S INTERPRETATION OF THE JFA AS UNENFORCEABLE IS
ARBITRARY, CAPRICIOUS, AN ABUSE OF DISCRETION, AND OTHERWISE NOT
                    IN ACCORDANCE WITH LAW

        105. The allegations contained in paragraphs 1 through 104, above, are repeated and

 incorporated as though fully set forth herein.

        106. To ensure that the Tribe complied with the requirements of the JFA, Congress

 directed the Secretary of the Interior to enforce the JFA. Section 5(b)(2) of the JFA directs the

 Secretary to take action deemed “necessary and appropriate to enforce the requirements of the

 [JFA].” Section 5(b)(2) also directs the Secretary to assume administration of the Investment



                                               21
     Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 27 of 29




Fund if, after notice and a hearing, “it is determined that the Tribal Council has materially

failed to administer the Investment Fund in accordance with the requirements of the [JFA].”

       107. In light of the Tribe’s unlawful expulsion of plaintiffs, the Secretary and his

designees had the duty and the authority to act pursuant to the JFA. Section 5(b)(2) of the JFA

provides the Secretary authority to “enforce the requirements of this Act” when, as here, the

Tribe has violated the requirements of the JFA.

       108. Defendants’ refusal to take action and carry out their duties under the JFA has

caused and will continue to cause substantial harm to each plaintiff.

       109. The Administrative Procedure Act provides that a “reviewing court shall . . . hold

unlawful and set aside agency action, findings, and conclusions found to be [] arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A).

       110. Pursuant to 25 C.F.R. § 2.20 and 5. U.S.C. § 704, the January 30 Decision

constituted a final decision and final agency action reviewable by this Court.

       111. The DOI’s conclusion that the Secretary “lack[s] legal authority to intervene and

grant the [plaintiffs’] requested relief,” January 30 Decision at 13, is at odds with the text and

purpose of Section 5(b)(2) of the JFA, and thus is “arbitrary, capricious, an abuse of discretion,

[and] otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). DOI’s conclusion that it

lacks the authority to enforce the nondiscrimination mandate of the JFA should be held

“unlawful” and “set aside.” Id. § 706(2).

       112. This Court should set aside the January 30 Decision and remand this matter to the

Secretary for further proceedings consistent with the JFA, as construed by this Court.




                                             22
      Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 28 of 29




                                   PRAYER FOR RELIEF

WHEREFORE, plaintiffs respectfully request that the Court enter an Order:

      A.   Declaring that defendants have violated the JFA by failing to carry out their duty to

enforce the JFA’s nondiscrimination mandate, thus permitting the Tribe to disenroll plaintiffs

notwithstanding their status under the JFA and the 1986 Constitution as members of the Tribe;

and

      B.         Declaring that the January 30 Decision is arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with the JFA; and

      C.   Enjoining defendants promptly to take the action authorized by the JFA and directing

the Tribe to (1) reinstate plaintiffs and other members disenrolled in violation of the JFA and

the 1986 Constitution, and (2) restore to the status quo ante each wrongfully disenrolled Tribe

member all of the benefits and privileges of Tribal membership that were denied to that

member, including, but not limited to, the financial, healthcare, and education benefits

accorded to members of the Tribe; and

      D.    Awarding plaintiffs their costs and attorney’s fees incurred in this action pursuant

to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and any other applicable fee-shifting

statutes; and

      E.        Granting plaintiffs any other and further relief that the Court deems just, proper,

and appropriate.


                                             /s/ Gerald Torres
                                             Gerald Torres (D.C. Bar No. 965590)
                                             5060 Congress Street
                                             Fairfield, CT 06824
                                             512-423-3629
                                             gerald.torres@yale.edu




                                                23
        Case 1:20-cv-02942-CKK Document 1 Filed 10/14/20 Page 29 of 29




                                    /s/ Michael D. Sliger
                                    Michael D. Sliger (N.Y. Bar No. 4662748)
                                    Cornell Law School
                                    Law Offices of Michael D. Sliger, Esq.
                                    1177 Avenue of the Americas, 5th Floor
                                    New York, NY 10036
                                    (810) 394-0072
                                    msliger@mdsligerlaw.com

                                    /s/ David C. Vladeck
                                    David C. Vladeck (D.C. Bar No. 954063)
                                    Rachel Fried (D.C. Bar No. 1029538)
                                    Georgetown University Law Center
                                    Civil Litigation Clinic
                                    600 New Jersey Avenue, NW
                                    Washington, D.C. 20001
                                    (202) 662-9540

                                    Attorneys for Plaintiffs

Date: October 14, 2020




                                      24
